Citation Nr: 1411422	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  00-24 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law


ATTORNEY FOR THE BOARD

William Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1  (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).


FINDINGS OF FACT

1.  During the course of this appeal, the Veteran has been diagnosed with bipolar disorder, type 1; panic disorder, with agoraphobia; schizophrenia with depression; anxiety disorder, not otherwise specified; and posttraumatic stress disorder.

2.  Based on additionally received records, the evidence of record is in equipoise as to whether the Veteran's current psychiatric disorder, variously diagnosed, was incurred in or aggravated during his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



ORDER

Service connection for a psychiatric disorder, variously diagnosed, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


